Exhibit LiveDeal Announces Management Transition and Additions Las Vegas Nevada, Jan. 20, 2009 LiveDeal, Inc. (NASDAQ: LIVE), which combines classifieds, Internet Yellow Pages directory and best of breed local customer acquisition services for small businesses announced that ithas namedRajeev Seshadri as Chief Financial Officer, replacing Gary Perschbacher. Perschbacher, who has served the company as CFO for the past two years, has decided to remain in Phoenix, near the company’s former headquarters, to pursue other opportunities. The company also announced that John Raven has resigned as LiveDeal’s President and Chief Operating Officer, effective February 15, 2009. In addition, the company has added new Vice Presidents of Product, Marketing, and a Director in Search Engine Marketing. All of these management changes come as part of LiveDeal’s emerging strategy to deliver the most effective suite of Internet customer acquisition services to small businesses. “The Board and I thank Gary for working so hard for the company and delivering an enormous amount of value to LiveDeal during his tenure,” said Mike Edelhart, Chief Executive Officer of LiveDeal, Inc.“Since Gary joined the company, we have made many improvements in the finance area of the business including corporate governance and fiscal management.” “John Raven has been a stalwart at LiveDeal through many changes.He has been invaluable helping me and all the other new managers get up to speed on the company’s history and operations.He led the Company’s operations through several perilous straits.The Board and I wish John the best in his future pursuits.” Rajeev Seshadri was born and raised in India. Seshadri received his Bachelor’s Degree in Engineering from I.I.T. in India, in 1972, and then later attended the University of Michigan where he received his MBA in 1983, majoring in Finance and Strategic Marketing.Since his start as a Research Analyst at K.A. Knapp, he has been a Chief Executive Officer and Chief Financial Officer of several private companies in the Internet and technology spaces.He brings a wealth of experience to LiveDeal, Inc. LiveDeal’s new VP of Product Managementis Yishay Yovel, who joined the company in October 2008. Yovelbrings to LiveDeal over 10 years of experience in Internet and enterprise software product management. Yovelhas recently led product strategy at Olive Software, a leader in the digital publishing and archiving space.Prior to Olive, he led product management for Illuminator (now a part of EMC), mobile Internet pioneer BackWeb Technologies and New Dimension Software (now a part of BMC Software). In all of these cases, Yovel has been instrumental in defining customer-focused, innovative and successful software products. Pamela Sziebert, who joined LiveDeal in November 2008, is the new VP of Marketing.
